This is an action in the nature of ejectment, brought by the plaintiffs, appellants, as heirs at law of Munford Collins, to recover certain lands in the alleged possession of the defendant. The defendant in his answer denies the material allegations of the        (68) complaint and pleads the statute of limitations as having been in quiet and uninterrupted possession for more than twenty years under known and visible boundaries. In his amended answer he further says "That in 1863 J. R. Swanson, the father of the defendant, and who has since died intestate, purchased the land in controversy of Munford Collins for the price of $100, which he paid him, and that the deed which he executed has been lost or mislaid, if any was made." Upon the trial it was admitted "that the plaintiffs are the heirs at law of Munford Collins, who died in February, 1881, and that this action was brought to the October Term, 1895, of Franklin Superior Court."
The plaintiffs introduced testimony to show, among other things, that the defendant had not been in possession of the land for twenty years. Upon intimation of his Honor that they could not recover, upon their own testimony, the plaintiffs submitted to a nonsuit and appealed.
In this intimation of his Honor we think there was substantial error. The defendant set up no title, except the purchase of the land by his ancestor from Munford Collins. He is therefore estopped from denying the title of Munford Collins. Ives v. Sawyer, 20 N.C. 51; Johnson v. Watts,46 N.C. 228; Thomas v. Kelly, ib., 375; Feimster v. McRorie, ib., 547;Copeland v. Sauls, ib., 70; Gilliam v. Bird, 30 N.C. 280. All that the plaintiffs are required to do in order that they may recover is to *Page 84 
show a better title from the common source. Gilliam v. Bird, supra;Caldwell v. Neely, 81 N.C. 114; Spivey v. Jones, 82 N.C. 179;Christenbury v. King, 85 N.C. 229; Mobley v. Griffin, 104 N.C. 112;Bonds v. Smith, 106 N.C. 553. The defendant, being estopped from denying the title of Munford Collins, and having admitted the plaintiffs to be the heirs at law of Munford Collins, upon whom the law casts the (69)  title, in the absence of some valid alienation, must show some better title in himself, either by a valid conveyance from the common source to himself or his ancestor, or by making good his plea of the statute of presumptions. He has done neither, having offered no testimony whatever. The allegation in the answer, and the admissions of the defendant, shifted upon him the burden of proof. Not only did the defendant fail to bear this burden, but the plaintiff's testimony strongly tended to rebut the plea of the statute. In view of the intimation of his Honor that upon the plaintiff's own evidence they could not recover, this Court must consider all their evidence as true, and regard it in the most favorable light for them, as the jury might so have regarded it had it been submitted to them. Abernathy v. Stowe, 92 N.C. 213; Gibbs v. Lyon, 95 N.C. 146;Springs v. Schenck, 99 N.C. 551.
The plaintiffs would have been clearly entitled to go to the jury even if the burden had still rested upon them; but as the burden had been shifted to the defendant, under no circumstances could the court have directed a verdict in his favor. Spruill v. Ins. Co., 120 N.C. 141;Hardison v. R. R., ib., 492.
For error in the intimation of the court below, the nonsuit must be set aside and a
New trial.
Cited: House v. Arnold, 122 N.C. 222; Cable v. R. R., ib., 895, 898;Berry v. R. R., ib., 1004; Thomas v. Club, 123 N.C. 288; Cox v. R. R.,ib., 607; Gates v. Max, 125 N.C. 143; Meekins v. R. R., 127 N.C. 35;Mfg. Co. v. R. R., 128 N.C. 285; Moore v. R. R., ib., 457; Coley v. R.R., 129 N.C. 413; Bessent v. R. R., 132 N.C. 936; Bowen v. Perkins,154 N.C. 451.
(70)